       Case 2:20-cr-00012-MHT-KFP Document 87 Filed 01/22/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )       CASE NO. 2:20-cr-12-MHT
                                               )             (WO)
JEFFREY SCOTT CARTER                           )

                               FINAL ORDER OF FORFEITURE

       Before the court is the government’s motion for a final order of forfeiture (doc. no. 86).

       On August 19, 2020, this court entered a preliminary order of forfeiture (doc. no. 52)

ordering defendant Jeffrey Scott Carter to forfeit his interest in a SCCY, model CPX-1, 9mm

pistol; a Beretta, model PICO, .380 caliber pistol, and live ammunition.

       Publication of notice was not required pursuant to Rule G(4)(a) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions as the property is worth less than

$1,000 and the only potential claimants are the defendant, Johnny Batton, and David Stiles. The

government gave defendant notice in the indictment (doc. no. 1) that it would seek the forfeiture

of any firearms and ammunition involved in the commission of the offenses in violation of 18

U.S.C. § 922(g)(1).

       On December 10, 2020, notice of this forfeiture was served on Johnny Batton (doc. no. 82)

and David Stiles (doc. no. 83). No petition of interest was filed within the required 35-day period.

Therefore, any third-party interests are barred by failure of those parties to file a timely petition.

       The court finds that the defendant has an interest in the property that is subject to forfeiture

pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c) and that the United States has established

the requisite nexus between such property and such offenses in violation of 18 U.S.C. § 922(g)(1).

       Accordingly, it is ORDERED that motion for a final order of forfeiture (doc. no. 86) is

granted as follows:
       Case 2:20-cr-00012-MHT-KFP Document 87 Filed 01/22/21 Page 2 of 2



       1.      The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c): a SCCY, model CPX-1, 9mm pistol, bearing serial

number 332473; a Beretta, model PICO, .380 caliber pistol, bearing serial number PC054262

and live ammunition;

       2.      All right, title, and interest to the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law;

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order; and,

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 22nd day of January, 2021.




                                              /s/ Myron H. Thompson
                                              UNITED STATES DISTRICT JUDGE
